Perkins, J.
Suit by the appellee, against appellant, charging the latter with having, sold intoxicating liquors to her husband, whereby he was made drunk, to her loss, damage, and injury in means of support.
Answer in general denial; trial by the court; verdict and judgment for the appellee, for fifty dollars; new trial denied. The only.assignment of error is, that the court erred in overruling the motion for a new trial; and the only point argued by counsel, in this court, is, that the finding of the court below was not justified by the evidence.
We have read the evidence, and we think, that, without a departure from the rule in acting upon causes resting on the weight of evidence, we can not disturb the judgment.
The judgment is affirmed, with costs.